Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive.

With regard to claim 11, and Applicant’s assertion “Doucette does not teach or suggest that the UI session processor provides ‘updated program state information’ to the VM-based software image encoder, and that the VM-based software image encoder executes the operation based on the ‘updated program state information’” (Remarks 10), the Examiner respectfully disagrees. 
Doucette teaches receiving and storing updated program state information from the second computing device after the second computing device has started executing the portion of the computer program (image sections encoded by the offload processor are continuously returned to the VM prior to transmission to the remote computer)(20:15–23) and executing the portion of the computer program based on the updated program state information upon a loss of connection (upon detecting a loss of communication between the host processor and the session processor executing image encoder 930, execution of the offloaded operation reverts to the local encoder 920 to continue encoding image sections not completed by the offload processor) (20:23–49).
The completed portions of the data stream that are returned to the VM fall within the broadest reasonable interpretation of “updated program state data” and the VM resuming compression of the data stream at the point where the UI session processor stopped falls within the broadest reasonable interpretation of resuming execution of the portion of the program based on the updated program state information.  
Applicant’s arguments with respect to claims 18–20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claims 18–20 are is directed to a “computer-readable storage medium”, a term described in ¶58, but not defined by the specification. Absent an express definition or exclusion, the broadest reasonable interpretation of a claim drawn to a machine readable medium, or other such variations, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable medium. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
The Examiner recommends amending claims 18–20 to specify that the computer-readable storage medium is "non-transitory" to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 11–13, 15, 16, and 18–20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2010/0131592) in view of Rudenko (“The Remote Processing Framework for Portable Computer Power Saving”) further in view of Doucette et al. (US 8,224,885). 

With regard to claim 11, Zhang discloses a method performed at a first computing device (computing device 100)(¶37) that is in network communication with a second computing device (e.g., DSCR such as a “Cloud” 106; computing resource provider 704A)(¶51–52; ¶111), the method comprising:
prior to executing a portion of a computer program at the first computing device (extent of allocation may occur at run time, when the code is to be loaded for execution, but before execution of the code to be relocated)(¶111), receiving an indication (extent of allocation may be provided to the devices as a command from the execution-allocation cost server)(¶113) that the portion of the computer program is to be executed at the second computing device rather than at the first computing device (allocation of code portions may be updated dynamically during runtime, such that a specific portion of code is to be relocated to the second computing device)(¶112), wherein the indication is received due to an estimate that less energy will be consumed by the first computing device by offloading the portion of the computer program for execution at the second computing device rather than executing the portion of the computer program at the first computing device (allocation decisions may be based on power consumption of the mobile device; e.g., saving power by considering the cost of 
responsive to receiving the indication, transmitting data to the second computing device that causes the portion of the computer program to be executed at the second computing device (the specific portion of the executable code is relocated to the computing device for execution)(¶111–112), wherein the first computing device refrains from executing the portion of the computer program (extent of allocation may occur at run time, when the code is to be loaded for execution, but before execution of the code to be relocated)(¶111).
Zhang fails to specifically disclose the data includes current program state information, although Zhang does teach data “necessary for” execution of the offloaded component is also offloaded (¶91), receiving updated program state information from the second computing device after the second computing device has started executing the portion of the computer program, storing the updated program state information, or that responsive to detecting a loss of the network communication before the portion of the computer program is finished being executed at the second computing device, executing the portion of the computer program based on the updated program state information.
Rudenko discloses a similar system for processing tasks on remote servers (Abstract).  Rudenko teaches offloading a portion of code comprising a method (e.g., “processes” may be migrated)(§I, p. 365), and further teaches transmitting a portion of a program state to the remote server (migrated process is accompanied by necessary portions of the local machine’s file system, such as user modifications and user instructions)(§III, p. 366; §III.1, p. 367), wherein the remote server executes the method (process) using the portion of the program state (the remote server executes the requested operations and returns the results to the client)(§III, p. 366; §III.1, p. 367). This would have been an advantageous addition to the system disclosed by Zhang, Rudenko, and Doucette since it would have allowed program state, such as modified 
Doucette also discloses a similar system for offloading a computing operation to a second offload processor (20:9–32).  Doucette teaches receiving and storing updated program state information from the second computing device after the second computing device has started executing the portion of the computer program (image sections encoded by the offload processor are continuously returned to the VM prior to transmission to the remote computer)(20:15–23) and, responsive to detecting a loss of the network communication before the portion of the computer program is finished being executed at the second computing device, executing the portion of the computer program based on the updated program state information (upon detecting a loss of communication between the host processor and the session processor executing image encoder 930, execution of the offloaded operation reverts to the local encoder 920 to continue encoding image sections not completed by the offload processor) (20:23–49).  This would have been an advantageous addition to the system disclosed by Zhang and Rudenko since it would have ensured the computer program would complete execution even when communication between the mobile device and the second device are interrupted.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to transmit current program state information required for execution of the offloaded code, receiving and storing updated program state information from the second computing device as the second computing device makes progress on the offloaded tasks, as well as to revert execution of the offloaded program code to the mobile device when a loss of network communication is detected, to ensure the program may complete execution.

With regard to claim 12, Rudenko further discloses the data transmitted to the second computing device comprises state information for the computer program (migrated process is accompanied by necessary portions of the local machine’s file system, such as user 

With regard to claim 13, Zhang further discloses subsequent to transmitting the data from the first computing device to the second computing device, receiving second state information from the second computing device (results of execution of the offloaded code are received by the ESC)(¶50); and 
responsive to receiving the second state information, continuing to execute the program at the first client computing device using the second state information (ESC may combine results from internal and execution of respective portions of the code to produce a collective result)(¶50).

With regard to claim 15, Zhang further discloses computing the estimate based upon an estimate of data throughput between the first computing device and the second computing device (allocation cost model may consider performance information, including latency, as well as the power usage associated with communications between the first and second comparing devices)(¶91; ¶100).

With regard to claim 16, Zhang further discloses generating an estimate of data throughput between the first computing device and the second computing device (¶100); and
wherein the estimate of energy savings is based upon estimate of data throughput between the first computing device and the second computing device (allocation cost model may consider performance information, including throughput, as well as the power usage associated with communications between the first and second comparing devices)(¶91; ¶100).

However, Zhang discloses an embodiment where an execution-allocation cost service component is provided as part of the computing resource provider (i.e., the second computing device where offloaded execution occurs) as an alternative to being part of an independent computing system (¶103).  In such an embodiment where the execution-allocation cost service component is part of the computing resource provider and uses throughput information as a cost factor, it would have been obvious to transmit that information to the second computing device for use in the cost calculation. 
Therefore, it would have been obvious to one of ordinary skill in the art to transmit the estimate of data throughput to the second computing device to enable the embodiment of Zhang in which the execution-allocation cost service component is provided as part of the computing resource provider.  Doing so would have been a predictable variation of an independent computing system or the second computing device itself estimating the data throughput.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Rudenko further in view of Doucette further in view of Sheshagiri et al. (US 8,595,284).

With regard to claim 14, while the system disclosed by Zhang, Rudenko, and Doucette shows substantial features of the claimed invention (discussed above), including that developers may identify specific code portions to be allocated for offload/external allocation (¶44), it fails to specifically disclose the discloses the portion of the computer program is a method that is labeled in the computer program as being offloadable from the first computing device to the second computing device.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to label offloadable portions of code to clearly identify which portions of code are offloadable from within the code itself and eliminating the need for reference to an external source to determine which portions may be offloaded.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Zhang in view of Rudenko further in view of Doucette further in view of Yaqub et al. (US 2009/0258641). 

With regard to claim 17, while the system disclosed by Zhang, Rudenko, and Doucette shows substantial features of the claimed invention (discussed above), it fails to specifically disclose the first computing device and the second computing device are in communication with one another by way of one of a Bluetooth connection or a Wi-Fi connection.
Yaqub discloses a similar system for sharing functions or operations with a peer device to reduce power costs (Abstract).  Yaqub disclose a first computing device (PMD) and a second computing device (PPP) in communication using Bluetooth or a Wi-Fi connection (¶58) and offloading computational requirements from the PMD to the PPP (¶68–70).  This would have been an advantageous addition to the system disclosed by Zhang, Rudenko, and Doucette since it would have allowed the first and second communication devices to communicate via short range wireless technology, permitting the devices to communicate without a physical wired connection to the Internet.
. 

Claims 18–20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2010/0131592) in view of Rudenko (“The Remote Processing Framework for Portable Computer Power Saving”) further in view of Doucette et al. (US 8,224,885) further in view of Othman et al. (“Power Conservation Strategy for Mobile Computers Using Load Sharing”).

With regard to claim 18, Zhang discloses a computer-readable storage medium (storage devices storing code)(¶37), comprising instructions that are executable by one or more processors to cause a first computing device to: 
receive, from a second computing device that is in network communication with the first computing device, an indication (extent of allocation may be provided to the devices as a command from the execution-allocation cost server)(¶113) that a portion of a program is to be offloaded from the first computing device for execution to a different device (allocation of code portions may be updated dynamically during runtime, such that a specific portion of code is to be relocated to a different computing device)(¶112), wherein the indication is received prior to the first computing device executing the portion of the program  (extent of allocation may occur at run time, when the code is to be loaded for execution, but before execution of the code to be relocated)(¶111), and further wherein the indication is received based upon an estimate of energy savings computed by the second computing device (cost is calculated by the execution-allocation cost server, which may include a power savings)(¶111; ¶91), wherein the estimate of 
responsive to receiving the indication that the portion of the program is to be offloaded from the first computing device for execution at the different computing device, transmitting data to the different computing device that causes the different computing device to execute the portion of the program (the specific portion of the executable code is relocated to the computing device for execution)(¶111–112).
Zhang fails to explicitly disclose, in a single embodiment, that the second computing device which estimates the energy savings is the same device as the different computing device to which the portion of the program is offloaded for execution, that responsive to detecting a loss of the network communication before the portion of the computer program is finished being executed at the second computing device, executing the portion of the computer program based on the current program state information, or that the data includes current program state information, although Zhang does teach data “necessary for” execution of the offloaded component is also offloaded (¶91).  Additionally, Zhang fails to specifically disclose that the estimate of energy savings is based at least in part on a number of central processing unit (CPU) cycles needed to execute a portion of the program.
However, Zhang discloses an embodiment where an execution-allocation cost service component is provided as part of the computing resource provider (i.e., the second computing device where offloaded execution occurs) as an alternative to being part of an independent computing system (¶103).  In such an embodiment where the execution-allocation cost service component is part of the computing resource provider and uses throughput information as a 
Rudenko discloses a similar system for processing tasks on remote servers (Abstract).  Rudenko teaches offloading a portion of code comprising a method (e.g., “processes” may be migrated)(§I, p. 365), and further teaches transmitting a portion of a program state to the remote server (migrated process is accompanied by necessary portions of the local machine’s file system, such as user modifications and user instructions)(§III, p. 366; §III.1, p. 367), wherein the remote server executes the method (process) using the portion of the program state (the remote server executes the requested operations and returns the results to the client)(§III, p. 366; §III.1, p. 367). This would have been an advantageous addition to the system disclosed by Zhang since it would have allowed program state, such as modified files or user instructions, to be offloaded with the portion of code and ensured the second computing device received all necessary information to execute the code portion.
Doucette also discloses a similar system for offloading a computing operation to a second offload processor (20:9–32).  Doucette teaches, responsive to detecting a loss of the network communication before the portion of the computer program is finished being executed at the second computing device, executing the portion of the computer program based on the current program state information (upon detecting a loss of communication between the host processor and the session processor executing image encoder 930, execution of the offloaded operation reverts to the local encoder 920) (20:23–49).  This would have been an advantageous addition to the system disclosed by Zhang and Rudenko since it would have ensured the computer program would complete execution even when communication between the mobile device and the second device are interrupted.
Othman discloses a similar system for offloading jobs from a mobile host to a fixed host (p.44).  Othman teaches estimating of energy savings associated with offloading a job based at 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to estimate the energy savings at the resource provider, based at least in part on the number of CPU cycles needed to execute the portion of the program to be offloaded, and to transmit the indication to the first computing device that the portion of the program is to be offloaded in order to enable the embodiment of Zhang in which the execution-allocation cost service component is provided as part of the computing resource provider.  Doing so would have been a predictable variation of an independent computing system or the first device itself estimating the energy savings.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to transmit current program state information required for execution of the offloaded code as well as to revert execution of the offloaded program code to the mobile device when a loss of network communication is detected, to ensure the program may complete execution.

With regard to claim 19, while the system disclosed by Zhang, Rudenko, Doucette, and Othman shows substantial features of the claimed invention (discussed above), including continuing to execute the program upon receiving an indication that remote execution has completed (ESC may combine results from internal and execution of respective portions of the code to produce a collective result)(¶50), it fails to specifically disclose executing the program 
Rudenko additionally discloses a similar system for processing tasks on remote servers (Abstract).  Rudenko teaches a first computing device executing a program until a portion of the program is to be offloaded to a second computing device, ceasing to execute the program, and receiving an indication that the second computing device has completed execution of the portion of the program (the client may offload a process to a server and then suspend operation until receiving notification the process has completed operation and the results are received)(§III.1).  This would have been an advantageous addition to the system disclosed by Zhang, Rudenko, Doucette, and Othman since it would have allowed the first computing device so suspend operation while the second computing device performs the offloaded function, reducing power use at the first computing device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to cease to execute the program at the first device until an indication is received that the second computing device completed execution, to permit suspension of the first device to save power.

With regard to claim 20, while the system disclosed by Zhang, Rudenko, Doucette, and Othman shows substantial features of the claimed invention (discussed above), including the first computing device continues to execute the program using second state information received from the second computing device (ESC may combine results from internal and execution of respective portions of the code to produce a collective result)(¶50), it fails to specifically disclose when the portion of the program is reached, transmitting first state information of the computer program to the second computing device, wherein the second computing device executes the portion of the program using the first state information.

This would have been an advantageous addition to the system disclosed by Zhang, Rudenko, Doucette, and Othman since it would have allowed program state, such as modified files or user instructions, to be offloaded with the portion of code and ensured the second computing device received all necessary information to execute the code portion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a portion of a program state along with the portion of code to be executed to provide the second computing device with all necessary information to execute the offloaded code portion.
Allowable Subject Matter
Claims 1–10 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis et al. (US 2011/0161076) teaches a determination of whether to offload code portions based at least in part on runtime of a program, network characteristics, and/or energy consumption (e.g., ¶809).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON N STRANGE whose telephone number is (571)272-3959.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON N STRANGE/Primary Examiner, Art Unit 2419